Citation Nr: 0627091	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-30 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in October 1970, retired in September 
1966, after more than 20 years of active honorable service.  
His separation papers show that his awards and decorations 
included the Senior Parachutist Badge and that he completed 
the Airborne Pathfinder Course.  The appellant is his 
surviving spouse.  

This case was previously before the Board of Veterans' 
Appeals (Board) on several occasions, most recently in March 
2005 when it was remanded for further development of the 
record.  



FINDINGS OF FACT

1.  The veteran died in October 1970 as the result of 
pulmonary edema - acute and chronic caused by hyaline 
membrane proliferation due to undetermined causes.  

2.  At the time of the veteran's death, service connection 
was in effect for the residuals of a fracture of the 3rd 
metacarpal, evaluated at a noncompensable level.  

3.  The veteran is shown to have manifested pyloroduodenal 
ulcer disease requiring a gastric resection shortly prior to 
retirement from military service.  

5.  The gastric resection residuals of service origin are 
shown to have more nearly approximated a level of severe 
disablement in the year prior to the veteran's death and as 
likely as not to have contributed materially in producing or 
accelerating his demise.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by pyloroduodenal 
ulcer disease and the residuals of a gastric resection is due 
to disease was incurred in his extensive period of active 
service.  38 U.S.C.A. §§ 1110, 1131. 5103, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303 (2005).  

2.  By extending the benefit of the doubt to the appellant, 
the service incurred gastrointestinal disability is shown to 
have contributed materially and substantially in producing 
the veteran's demise.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim of 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in March 2001, December 2003, May 2005, 
and/or March 2006, the RO notified the appellant of the five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The RO requested that the appellant provide medical evidence 
which in some way could link the veteran's fatal disease to a 
period of his military service or to a disability that was 
already service-connected at the time of his death.  Indeed, 
the May 2005 letter specifically set forth the criteria for 
service connection for the cause of the veteran's death.  

The RO noted that, in determining whether service connection 
is warranted for a particular disability, there must be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

The RO notified the appellant and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the appellant's claim; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the appellant needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the appellant's possession 
that pertained to her claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
evidence necessary to support her claim.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of service connection for the cause of the veteran's death 
was not sent to the appellant until after the rating decision 
in July 1997.  Nevertheless, any defect with respect to the 
timing of that notice must be considered to be harmless given 
the favorable action taken hereinbelow.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the appellant and her representative submitted 
additional evidence and argument after receiving those 
notices.  All such evidence and argument, as well as that 
previously on file, has been considered by VA in considering 
the appellant's claim of service connection for the cause of 
the veteran's death.  

In fact, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) notified the appellant and 
her representative of the evidence which had been obtained in 
support of the appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support her claim.  It appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support her claim.  

Nevertheless, in June 2006, the Board requested an expert 
opinion through the Veterans Health Administration to 
determine whether any service incurred disability either 
caused or contributed substantially or materially in 
producing the veteran's death.  

As such, further action is unnecessary in order to meet VA's 
statutory duty to assist the appellant in the development of 
that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

The appellant asserts that the veteran's fatal pulmonary 
edema was the result of his exposure to Agent Orange in the 
Republic of Vietnam.  However, the competent evidence of 
record does not serve to support these assertions.  There 
also is no competent evidence to link the development of the 
fatal pulmonary edema to any event or incident of the 
veteran's extensive period of active service.  

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  Id.  

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.   38 C.F.R. § 3.312(c).  

The death certificate shows that the veteran died in October 
1970, at the age of 42, as the result of pulmonary edema - 
acute and chronic caused by hyaline membrane proliferation 
due to undetermined cause.  This was about four years after 
the veteran's retirement from active duty that included 
service in the Republic of Vietnam.  

At the time of the veteran's death, service connection was in 
effect for the residuals of a broken third finger on his 
right hand, evaluated as noncompensable.  

A careful review of the veteran's service medical records 
shows that they are negative for any complaints or findings 
referable to any lung or respiratory disease.  

The service medical records do show that, shortly before his 
retirement from service, the veteran was treated for a 
pyloroduodenal ulcer.  Significantly, he was noted to have 
undergone a subtotal gastrectomy with a Billroth I 
gastroduodenostomy and vagotomy at the Womack Army hospital 
in June 1966. 

Although the veteran served in the Republic of Vietnam and is 
presumed to have been exposed to Agent Orange, VA regulations 
do not provide a basis for a relationship between such 
exposure and any demonstrated pulmonary disorder in this 
case.  

Moreover, in June 2002, pursuant to a request by the RO, a VA 
physician opined that there was no connection between hyaline 
membrane disease and/or acute pulmonary edema and Agent 
Orange exposure.  

Following a review of the record, a VA pulmonary medical 
specialist also opined that it was less likely than not that 
the residuals of the veteran's pyloroduodenal ulcer and 
gastric surgery residuals were productive of an injury to his 
lung (e.g., through the aspiration of gastric juices or 
through a more obscure mechanism, such as sepsis) so as to 
cause him to develop the fatal acute and chronic pulmonary 
edema due to hyaline membrane proliferation.  

The VA physician stated that hyaline membrane proliferation 
in the lung was a pathologic description which was not 
specific for any particular disease.  Moreover, he noted that 
there was no medical history, physical examination, or chest 
imaging studies from the veteran's military records to 
suggest any predisposing factor for acute or chronic lung 
disease.  

However, the reviewing VA pulmonary medical specialist added 
that a review of the terminal hospital records would be 
necessary to a "more informed assessment as to specific 
medical illnesses that could have caused or contributed to 
[the veteran's] death.  

In its March 2005, the Board requested that the RO obtain the 
report of the veteran's final hospitalization directly from 
Takoma Adventist Hospital and a copy of the autopsy report 
from the Medical Examiner's Office.  These efforts to date 
have been unavailing.  

The Board notes that the available treatment records do show 
that, in May 1969, the veteran reported having nausea and 
weight loss and being symptomatic for three months.  He is 
shown to have reported having "[d]ry heaves," headaches and 
being unable to sleep in April 1970.  

An annual service examination conducted in April 1969 
revealed the veteran's complaints of having post-prandial 
nausea lasting 2 to 3 hours and weight loss over the 
preceding year.  He was noted to weigh 130 lbs.  

These symptoms, the Board finds, are consistent with and tend 
to support the appellant's lay assertions of the veteran 
having been severely ill and debilitated following his 
retirement from service.  She reported in this regard that 
her husband was too sick to hold a job following service.  

Along with his history in service, they also tend to 
establish that, in service, the veteran incurred a 
gastrointestinal disability that more nearly approximated the 
criteria reflective of severe impairment in the year prior to 
his demise.  

Given the limited medical evidence on file in this case, the 
Board finds the record to be in relative equipoise in showing 
that the service incurred gastrointestinal disability as 
likely as not played a material contributory role in 
producing or accelerating the veteran's demise.  By resolving 
the benefit of the doubt in the appellant's favor as to this 
question, service connection for the cause of the veteran's 
death is warranted.  



ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


